The Opinion of this Court was as follows : — .The contract entered into between M’Castland and Trox-well being contrary to the policy (not to say the letter) of the law, ought not to be carried into specific execution by a court of equity. The inferior court erred in sustaining the complainant’s claim.
Decree reversed.
On a subsequent day in term the following amend-. ment was made: “ Ordered that the decree made in this . case, at this term, is to stand amended so far as this, that the dismission of the bill is only to extend to M’Dermed,. and that M’Castland may proceed upon his bill against Troxwell to recover back from him the amount paid, with interest and costs.”